

SUBSCRIPTION AGREEMENT


To:
interCLICK, Inc.

200 Park Avenue South
Suite 908-909
New York, New York 10003
Fax: (954) 761-1971

Attn:
Michael D. Mathews,

Chief Executive Officer


This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in interCLICK, Inc., a Delaware corporation
(the “Company”). The Company is conducting a private placement (the “Offering”)
of units (the “Units”), with each Unit consisting of (i) 1 share of common
stock, par value $0.001 per share (the “Shares”) and (ii) a five year warrant to
purchase 0.5 of one share of common stock at an exercise price of $2.50 per
share, (the “Warrant”) for a purchase price of $2.00. For purposes of this
Agreement, the term “Securities” shall refer to the Shares, the Warrants, and
the shares of common stock underlying the Warrants (the “Warrant Shares”).
 
1. SUBSCRIPTION AND PURCHASE PRICE
 
(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 9 hereof on the terms and conditions described herein.
 
(b) Purchase of Units. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at $2.00 per Unit, for an aggregate purchase price as set forth on page 9
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment of the Aggregate
Purchase Price for the Units subscribed for hereunder, payable in United States
dollars, by wire transfer of immediately available funds delivered
contemporaneously with the Subscriber’s delivery of this Agreement to the
Company in accordance with the instructions provided on Exhibit A. The
Subscriber understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, it is entering into a binding agreement.
 
2. ACCEPTANCE AND CLOSING PROCEDURES
 
(a) Acceptance or Rejection. The obligation of the Subscriber to purchase the
Units shall be irrevocable, and the Subscriber shall be legally bound to
purchase the Units subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Units in whole or part, at any time prior to the closing
of the purchase and sale of Units contemplated herein (the “Closing”), for any
reason, notwithstanding the Subscriber’s prior receipt of notice of acceptance
of the Subscriber’s subscription. In the event of rejection of this subscription
by the Company in accordance with this Section 2, or if the sale of the Units is
not consummated by the Company for any reason, this Agreement and any other
agreement entered into between the Subscriber and the Company relating to this
subscription shall thereafter have no force or effect, and the Company shall
promptly return or cause to be returned to the Subscriber the purchase price,
without interest thereon or deduction therefrom.
 
(b) Closing. The Closing shall take place at the offices of the Company at 200
Park Avenue South, Suite 908-909, New York, New York 10003, or such other place
as determined by the Company. The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 9
below, as determined by the Company. “Business Day” shall mean from the hours of
9:00 a.m. (Eastern Standard Time) through 5:00 p.m. (Eastern Standard Time) of a
day other than a Saturday, Sunday or other day on which commercial banks in New
York are authorized or required to be closed. The Shares and Warrants purchased
by the Subscriber will be delivered by the Company promptly following the
Closing.
 
(c) Acceptance or Rejection. The Subscriber acknowledges and agrees that this
Agreement and any other documents delivered in connection herewith will be held
by the Company. In the event that this Agreement is not accepted by the Company
for whatever reason, which the Company expressly reserves the right to do, this
Agreement, the Aggregate Purchase Price received (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Agreement. If
this Agreement is accepted by the Company, the Company is entitled to treat the
Aggregate Purchase Price received as an interest free loan to the Company until
such time as the Subscription is accepted.
 

--------------------------------------------------------------------------------


 
3. THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company and its affiliates, as follows:
 
(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber.
 
(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:
 
(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.
 
(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.
 
(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with view towards, or
resale in connection with, any distribution of the Securities.
 
(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.
 
(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.
 
(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.
 
(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to economic considerations involved
in this investment. The Subscriber has relied on the advice of, or has consulted
with, only its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Securities, and each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.
 
(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involve a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings (as defined in Section 4(d) below), which
risk factors are incorporated herein by reference.
 
- 2 -

--------------------------------------------------------------------------------


 
(e) The Subscriber represents, warrants and agrees that it will not sell or
otherwise transfer the Securities without registration under the Securities Act
or an exemption therefrom, and fully understands and agrees that the Subscriber
must bear the economic risk of its purchase because, among other reasons, the
Securities have not been registered under the Securities Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states, or an
exemption from such registration is available. In particular, the Subscriber is
aware that the Securities are “restricted securities,” as such term is defined
in Rule 144 promulgated under the Securities Act (“Rule 144”), and they may not
be sold pursuant to Rule 144 unless all of the conditions of Rule 144 are met.
The Subscriber also understands that the Company is under no obligation to
register the Securities on behalf of the Subscriber or to assist the Subscriber
in complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.
 
(f) No oral or written representations or warranties have been made to the
Subscriber by the Company or any of its officers, employees, agents, sub-agents,
affiliates, advisors or subsidiaries, other than any representations of the
Company contained herein, and in subscribing for the Shares and Warrants, the
Subscriber is not relying upon any representations other than those contained
herein.
 
(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
(i) Neither the Securities and Exchange Commission (the “SEC”) nor any state
securities commission has approved the Securities or passed upon or endorsed the
merits of the Offering. There is no government or other insurance covering any
of the Securities.
 
(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.
 
(k) The Subscriber is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Units and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.
 
- 3 -

--------------------------------------------------------------------------------


 
(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
 
(m) The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Securities and the Subscriber has relied
on the advice of, or has consulted with, only its own Advisors.
 
(n) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber, were prepared by
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.
 
(o) No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.
 
(p) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
 
(q) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.
 
(r) The Subscriber will indemnify and hold harmless the Company and, where
applicable, their respective directors, officers, employees, agents, advisors,
affiliates and shareholders, and each other person, if any, who controls any of
the foregoing, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber herein or therein;
provided, however, that such Subscriber shall not be liable for any Loss that in
the aggregate exceeds the amount such Subscriber would receive if Subscriber
were to sell the Securities on the date the amount of the Loss was determined
(based on the closing price of a share of Common Stock on its principal market
on such date).
 
(s) The Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with net worth in excess of $1,000,000 or annual income exceeding
$200,000 or $300,000 jointly with his or her spouse.
 
(t) The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
 
- 4 -

--------------------------------------------------------------------------------


 
(u) The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings.
 
4. THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.
 
(b) The Securities to be issued to the Subscriber pursuant to this Agreement,
when issued and delivered in accordance with the terms of this Agreement, will
be duly and validly issued and will be fully paid and non-assessable.
 
(c) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s organizational materials, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.
 
(d) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system true and complete copies of the Company’s Quarterly
Reports on Form 10-QSB and each of the Company’s Current Reports on Form 8-K
(collectively, the “SEC Filings”), and all such SEC Filings are incorporated
herein by reference. The SEC Filings, including the financial statements
included therein, when they were filed with the SEC (or, if any amendment with
respect to any such document was filed, when such amendment was filed), complied
in all material respects with the applicable requirements of the Exchange Act
and the rules and regulations thereunder and did not, as of such date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
reports and statements required to be filed by the Company under the Securities
Act and the Exchange Act have been filed, together with all exhibits required to
be filed therewith. The Company is engaged in all material respects only in the
business described in the SEC Filings, and the SEC Filings contain a complete
and accurate description in all material respects of the business of the
Company.
 
(e) Any information furnished by the Company in connection with the Offering is
true and correct in all material respects as of its date.
 
(f) The Company acknowledges and agrees that the Subscriber is acting solely in
the capacity of an arm’s length purchaser with respect to the Securities and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Subscriber or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Subscriber’s
purchase of the Units. The Company further represents to the Subscriber that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(g) The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Company contained herein or in any document furnished by the
Company to the Subscriber in connection herewith being untrue in any material
respect or any breach or failure by the Company to comply with any covenant or
agreement made by the Company to the Subscriber in connection therewith.
 
- 5 -

--------------------------------------------------------------------------------


 
5. MOST FAVORED NATION PROTECTION
 
From the date hereof until such time as no Subscriber holds any of the
Securities, in the event the Company issues or sells any shares of Common Stock
in the Company’s next private placement (the “Private Placement”) (or any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt preferred stock,
rights, options, warrants or other instrument that is ant any time convertible
into or exercisable or exchangeable for, or otherwise entitled the holder
thereof to receive, Common Stock (the “Common Stock Equivalent”)), if a
Subscriber reasonably believes that any of the terms and conditions thereunder
are more favorable to such investors as the terms and conditions granted
hereunder, upon notice to the Company by such Subscriber the Company shall amend
the terms of this transaction as to such Subscriber only so as to give such
Subscriber the benefit of such more favorable terms and conditions in the
Private Placement. The Subscriber shall be entitled to rely on the Company’s
representations and warranties set forth in any agreement that the Company shall
enter into with respect to the Private Placement.
 
6. SUBSEQUENT EQUITY SALES
 
(a)                Until the earlier of (i) twenty-four (24) months following
the date of the Closing or (ii) such date that there is an effective
registration statement on file with the SEC covering the resale of all of the
Shares and Warrant Shares, in the event that the Company issues or sells any
shares of Common Stock or any Common Stock Equivalent pursuant to which shares
of Common Stock may be acquired at a price less than $2.00 per Unit, then the
Company shall promptly issue additional shares of Common Stock to the Subscriber
in an amount sufficient that the actual price per Unit paid hereunder (which is
$2.00) (the "Per Unit Purchase Price"), when divided by the total number of
shares issued will result in an actual Per Unit Purchase Price paid by
the Subscriber hereunder equal to such lower price (this is intended to be a
“full ratchet” adjustment). Such adjustment shall be made successively whenever
such an issuance is made. Notwithstanding the foregoing, this Section 6(a) shall
not apply in respect of an Exempt Issuance.
 
(b)  For purposes of this Agreement, an “Exempt Issuance” shall mean the
issuance of (i) shares of Common Stock or options to employees, officers,
directors or consultants of the Company pursuant to any stock or option plan
duly adopted by the Board of Directors of the Company, (ii) securities
(including shares of Common Stock) upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, (iii) shares issuable upon exercise of
the Warrants and (iv) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company.
 
7. USE OF PROCEEDS
 
The Company shall use the net proceeds from the Offering for general working
capital purposes.


8. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
The Company’s right to accept the subscription of the Subscriber, on the one
hand, and a Subscriber’s right to withdraw its funds, on the other hand, is
conditioned upon satisfaction of the following conditions precedent on or before
the date the Company accepts such subscription (any or all of which may be
waived by the other party):
 
(a) As of the Closing, no legal action, suit or proceeding shall be pending
which seeks to restrain or prohibit the transactions contemplated by this
Agreement; provided that neither party hereto shall directly or indirectly
initiate any such action, suit or proceeding.
 
(b) The representations and warranties of the Company and the Subscriber
contained in this Agreement shall have been true and correct on the date of this
Agreement and shall be true and correct as of the Closing as if made on the date
of the Closing.
 
- 6 -

--------------------------------------------------------------------------------


 
(c) The Common Stock shall continue to be listed on The OTC Bulletin Board.
 
(d) There are no stop orders preventing or suspending any offering of securities
by the Company, or suspension of the qualification of the Common Stock for
offering or sale in any jurisdiction.
 
9. NOTICES TO SUBSCRIBERS
 
(a) THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION FURNISHED IN CONNECTION WITH THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
(b) THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
11. MISCELLANEOUS PROVISIONS
 
(a) Legal Fees. Each of the parties hereto shall be responsible to pay the costs
and expenses of their own legal counsel in connection with the preparation and
review of this Agreement and related documentation.
 
(b) Modification. Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
(c) Survival. The representations, warranties and agreements of the Subscriber
and the Company made in this Agreement shall survive the execution and delivery
of this Agreement and the delivery of the Securities.
 
(d) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.
 
(e) Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the Subscriber is more than one person or entity, the obligation of
the Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and his or its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter thereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
(f) Assignability. This Agreement is not transferable or assignable by the
parties hereto.
 
(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.
 
- 7 -

--------------------------------------------------------------------------------


 
(h) Jurisdiction and Venue. The Company and the Subscriber hereby agree that any
dispute which may arise between them arising out of or in connection with this
Agreement shall be adjudicated before a court located in New York City, New
York, and they hereby submit to the exclusive jurisdiction of the federal and
state courts of the State of New York located in New York City with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement or any acts
or omissions relating to the sale of the securities hereunder, and consent to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, postage prepaid, in care
of the address set forth herein or such other address as either party shall
furnish in writing to the other.
 
(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
- 8 -

--------------------------------------------------------------------------------



ALL SUBSCRIBERS MUST COMPLETE THIS PAGE
 
IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the 17 day of
July 2008.
 
            200,000                 
x $2.00 for each Unit
=         $400,000                  
Units subscribed for
 
Aggregate Purchase Price

 
Manner in which Title to Shares and Warrants is to be held (Please Check One):
 
1.
o
Individual
7.
o
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
           
2.
o
Joint Tenants with Right of Survivorship
8.
o
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
           
3.
o
Community Property
9.
o
Married with Separate Property
           
4.
o
Tenants in Common
10.
o
Keogh
           
5.
x
Corporation/Partnership/ Limited Liability Company
11.
o
Tenants by the Entirety
           
6.
o
IRA
     



ALTERNATIVE DISTRIBUTION INFORMATION
 
To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.
 
Name of Firm (Bank, Brokerage, Custodian):
 
Account Name:
 
Account Number:
 
Representative Name:
 
Representative Phone Number:
 
Address:
 
City, State, Zip:
 
- 9 -

--------------------------------------------------------------------------------



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
_________________________________
Name (Please Print)
 
_________________________________
Name of Additional Purchaser
_________________________________
Residence: Number and Street
 
_________________________________
Address of Additional Purchaser
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
_________________________________
Social Security Number
 
_________________________________
Social Security Number
_________________________________
Telephone Number
 
_________________________________
Telephone Number
_________________________________
Fax Number (if available)
 
________________________________
Fax Number (if available)
_________________________________
E-Mail (if available)
 
________________________________
E-Mail (if available)
__________________________________
(Signature)
 
________________________________
(Signature of Additional Purchaser)
     
ACCEPTED this ___ day of _________ 2008, on behalf of the Company.
 
By:    _________________________________
Name:
Title:



- 10 -

--------------------------------------------------------------------------------



EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)
 
                                                                       P.A.W.
Long Term Capital Partners,
L.P.                                                                 
Name of Entity (Please Print)
Date of Incorporation or Organization:
 
State of Principal Office:
 
Federal Taxpayer Identification Number:
____________________________________________
Office Address
 
____________________________________________
City, State and Zip Code
 
____________________________________________
Telephone Number
 
____________________________________________
Fax Number (if available)
 
____________________________________________
E-Mail (if available)
 
By:   /s/ Veronica Maguire                                      
Name: Veronica Maguire
Title: CFO
[seal]
Attest: _________________________________
(If Entity is a Corporation)
 
_________________________________
_________________________________
Address
   
ACCEPTED this 17 day of July 2008, on behalf of the Company.
 
 
By:  /s/ Michael D. Mathews                                       
Name: Michael D. Mathews
Title: Chief Executive Officer

 
- 11 -

--------------------------------------------------------------------------------


 
INVESTOR QUESTIONNAIRE
 
Instructions: Check all boxes below which correctly describe you.
 

o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock and warrants to purchase common stock (the “Units”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Units is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.

 

o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and its underlying securities and
with total assets in excess of $5,000,000.

 

o
You are a director or executive officer of interCLICK, Inc.

 

o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.

 

o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units and its underlying securities, whose
subscription for and purchase of the Units is directed by a sophisticated person
as described in Rule 506(b)(2)(ii) of Regulation D.

 

o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
- 12 -

--------------------------------------------------------------------------------



Check all boxes below which correctly describe you.
 
With respect to this investment in the Units and its underlying securities,
your:


Investment Objectives:
x Aggressive Growth
x Speculation
         
Risk Tolerance:
o Low Risk
o Moderate Risk
x High Risk

 
Are you associated with a NASD Member Firm?  o Yes  o No
 
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:
 

____   ____
I/We understand that this investment is not guaranteed.

 

____   ____
I/We are aware that this investment is not liquid.

 

____   ____
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 

____   ____
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)

 
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Units.
 
___________________________________
Name of Purchaser [please print]
 
___________________________________
Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
 
___________________________________
Name of Signatory (Entities only)
 
___________________________________
Title of Signatory (Entities only)
___________________________________
Name of Co-Purchaser [please print]
 
___________________________________
Signature of Co-Purchaser



- 13 -

--------------------------------------------------------------------------------



VERIFICATION OF INVESTMENT ADVISOR/BROKER
 
I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:
 

 
(a)
that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;

 

 
(b)
that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and

 

 
(c)
that the subscription will be deemed received by the Company upon acceptance of
the Subscription Agreement.

 
Deposit securities from this offering directly to purchaser’s account?   o Yes 
 o No
 
If “Yes,” please indicate the account number :
_____________________________________



     
Broker/Dealer
 
Account Executive
           
(Name of Broker/Dealer)
 
(Signature)
           
(Street Address of Broker/Dealer Office)
 
(Print Name)
           
(City of Broker/Dealer Office) (State) (Zip)
 
(Representative I.D. Number)
           
(Telephone Number of Broker/Dealer Office)
 
(Date)
           
(Fax Number of Broker/Dealer Office)
 
(E-mail Address of Account Executive)

 
- 14 -

--------------------------------------------------------------------------------


 